Cite as: 589 U. S. ____ (2020)                                 1

                                    Per Curiam

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 19A1016
                                    _________________


   REPUBLICAN NATIONAL COMMITTEE, ET AL. v.
    DEMOCRATIC NATIONAL COMMITTEE, ET AL.
                       ON APPLICATION FOR STAY
                                   [April 6, 2020]

   PER CURIAM.
   The application for stay presented to JUSTICE
KAVANAUGH and by him referred to the Court is granted.
The District Court’s order granting a preliminary injunc-
tion is stayed to the extent it requires the State to count
absentee ballots postmarked after April 7, 2020.
   Wisconsin has decided to proceed with the elections
scheduled for Tuesday, April 7. The wisdom of that decision
is not the question before the Court. The question before
the Court is a narrow, technical question about the absen-
tee ballot process. In this Court, all agree that the deadline
for the municipal clerks to receive absentee ballots has been
extended from Tuesday, April 7, to Monday, April 13. That
extension, which is not challenged in this Court, has af-
forded Wisconsin voters several extra days in which to mail
their absentee ballots. The sole question before the Court
is whether absentee ballots now must be mailed and post-
marked by election day, Tuesday, April 7, as state law
would necessarily require, or instead may be mailed and
postmarked after election day, so long as they are received
by Monday, April 13. Importantly, in their preliminary in-
junction motions, the plaintiffs did not ask that the District
2           REPUBLICAN NATIONAL COMMITTEE v.
             DEMOCRATIC NATIONAL COMMITTEE
                       Per Curiam

Court allow ballots mailed and postmarked after election
day, April 7, to be counted. That is a critical point in the
case. Nonetheless, five days before the scheduled election,
the District Court unilaterally ordered that absentee bal-
lots mailed and postmarked after election day, April 7, still
be counted so long as they are received by April 13. Extend-
ing the date by which ballots may be cast by voters—not
just received by the municipal clerks but cast by voters—
for an additional six days after the scheduled election day
fundamentally alters the nature of the election. And again,
the plaintiffs themselves did not even ask for that relief in
their preliminary injunction motions. Our point is not that
the argument is necessarily forfeited, but is that the plain-
tiffs themselves did not see the need to ask for such relief.
By changing the election rules so close to the election date
and by affording relief that the plaintiffs themselves did not
ask for in their preliminary injunction motions, the District
Court contravened this Court’s precedents and erred by or-
dering such relief. This Court has repeatedly emphasized
that lower federal courts should ordinarily not alter the
election rules on the eve of an election. See Purcell v. Gon-
zalez, 549 U.S. 1 (2006) (per curiam); Frank v. Walker, 574
U.S. 929 (2014); Veasey v. Perry, 574 U. S. __ (2014).
   The unusual nature of the District Court’s order allowing
ballots to be mailed and postmarked after election day is
perhaps best demonstrated by the fact that the District
Court had to issue a subsequent order enjoining the public
release of any election results for six days after election day.
In doing so, the District Court in essence enjoined non-
parties to this lawsuit. It is highly questionable, moreover,
that this attempt to suppress disclosure of the election re-
sults for six days after election day would work. And if any
information were released during that time, that would
gravely affect the integrity of the election process. The Dis-
trict Court’s order suppressing disclosure of election results
showcases the unusual nature of the District Court’s order
                  Cite as: 589 U. S. ____ (2020)              3

                           Per Curiam

allowing absentee ballots mailed and postmarked after
election day to be counted. And all of that further under-
scores the wisdom of the Purcell principle, which seeks to
avoid this kind of judicially created confusion.
   The dissent is quite wrong on several points. First, the
dissent entirely disregards the critical point that the plain-
tiffs themselves did not ask for this additional relief in their
preliminary injunction motions. Second, the dissent con-
tends that this Court should not intervene at this late date.
The Court would prefer not to do so, but when a lower court
intervenes and alters the election rules so close to the elec-
tion date, our precedents indicate that this Court, as appro-
priate, should correct that error. Third, the dissent refers
to voters who have not yet received their absentee ballots.
But even in an ordinary election, voters who request an ab-
sentee ballot at the deadline for requesting ballots (which
was this past Friday in this case) will usually receive their
ballots on the day before or day of the election, which in this
case would be today or tomorrow. The plaintiffs put for-
ward no probative evidence in the District Court that these
voters here would be in a substantially different position
from late-requesting voters in other Wisconsin elections
with respect to the timing of their receipt of absentee bal-
lots. In that regard, it bears mention that absentee voting
has been underway for many weeks, and 1.2 million Wis-
consin voters have requested and have been sent their ab-
sentee ballots, which is about five times the number of ab-
sentee ballots requested in the 2016 spring election.
Fourth, the dissent’s rhetoric is entirely misplaced and com-
pletely overlooks the fact that the deadline for receiving bal-
lots was already extended to accommodate Wisconsin vot-
ers, from April 7 to April 13. Again, that extension has the
effect of extending the date for a voter to mail the ballot
from, in effect, Saturday, April 4, to Tuesday, April 7. That
extension was designed to ensure that the voters of Wiscon-
sin can cast their ballots and have their votes count. That
4          REPUBLICAN NATIONAL COMMITTEE v.
            DEMOCRATIC NATIONAL COMMITTEE
                      Per Curiam

is the relief that the plaintiffs actually requested in their
preliminary injunction motions. The District Court on its
own ordered yet an additional extension, which would allow
voters to mail their ballots after election day, which is ex-
traordinary relief and would fundamentally alter the na-
ture of the election by allowing voting for six additional
days after the election.
   Therefore, subject to any further alterations that the
State may make to state law, in order to be counted in this
election a voter’s absentee ballot must be either (i) post-
marked by election day, April 7, 2020, and received by April
13, 2020, at 4:00 p.m., or (ii) hand-delivered as provided un-
der state law by April 7, 2020, at 8:00 p.m.
   The Court’s decision on the narrow question before the
Court should not be viewed as expressing an opinion on the
broader question of whether to hold the election, or whether
other reforms or modifications in election procedures in
light of COVID–19 are appropriate. That point cannot be
stressed enough.
   The stay is granted pending final disposition of the ap-
peal by the United States Court of Appeals for the Seventh
Circuit and the timely filing and disposition of a petition for
a writ of certiorari. Should the petition for a writ of certio-
rari be denied, this stay shall terminate automatically. In
the event the petition for a writ of certiorari is granted, the
stay shall terminate upon the sending down of the judg-
ment of this Court.

                                              It is so ordered.
                 Cite as: 589 U. S. ____ (2020)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19A1016
                         _________________


   REPUBLICAN NATIONAL COMMITTEE, ET AL. v.
    DEMOCRATIC NATIONAL COMMITTEE, ET AL.
                ON APPLICATION FOR STAY
                        [April 6, 2020]

  JUSTICE GINSBURG, with whom JUSTICE BREYER,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting.
  The District Court, acting in view of the dramatically
evolving COVID–19 pandemic, entered a preliminary in-
junction to safeguard the availability of absentee voting in
Wisconsin’s spring election. This Court now intervenes at
the eleventh hour to prevent voters who have timely re-
quested absentee ballots from casting their votes. I would
not disturb the District Court’s disposition, which the Sev-
enth Circuit allowed to stand.
                             I
                             A
  Wisconsin’s spring election is scheduled for tomorrow,
Tuesday, April 7, 2020. At issue are the presidential pri-
maries, a seat on the Wisconsin Supreme Court, three seats
on the Wisconsin Court of Appeals, over 100 other judge-
ships, over 500 school board seats, and several thousand
other positions. Democratic National Committee v. Bostel-
mann, ___ F. Supp. 3d ___, ___, 2020 WL 1638374, *3 (WD
Wis., Apr. 2, 2020).
  In the weeks leading up to the election, the COVID–19
pandemic has become a “public health crisis.” Id., at ___,
2020 WL 1638374, *1. As of April 2, Wisconsin had 1,550
confirmed cases of COVID–19 and 24 deaths attributable to
the disease, “with evidence of increasing community
2            REPUBLICAN NATIONAL COMMITTEE v.
              DEMOCRATIC NATIONAL COMMITTEE
                    GINSBURG, J., dissenting

spread.” Id., at ___, 2020 WL 1638374, *3. On March 24,
the Governor ordered Wisconsinites to stay at home until
April 24 to slow the spread of the disease. Ibid.
  Because gathering at the polling place now poses dire
health risks, an unprecedented number of Wisconsin vot-
ers—at the encouragement of public officials—have turned
to voting absentee. Id., at ___, 2020 WL 1638374, *4. About
one million more voters have requested absentee ballots in
this election than in 2016. Ibid. Accommodating the surge
of absentee ballot requests has heavily burdened election
officials, resulting in a severe backlog of ballots requested
but not promptly mailed to voters. Id., at ___–___, 2020 WL
1638374, *4–*5.
                              B
   Several weeks ago, plaintiffs—comprising individual
Wisconsin voters, community organizations, and the state
and national Democratic parties—filed three lawsuits
against members of the Wisconsin Elections Commission in
the United States District Court for the Western District of
Wisconsin. 1 The District Court consolidated the suits on
March 28. The plaintiffs sought several forms of relief, all
aimed at easing the effects of the COVID–19 pandemic on
the upcoming election.
   After holding an evidentiary hearing, the District Court
issued a preliminary injunction on April 2. As relevant
here, the court concluded that the existing deadlines for ab-
sentee voting would unconstitutionally burden Wisconsin
citizens’ right to vote. See Burdick v. Takushi, 504 U.S.
428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789
(1983). To alleviate that burden, the court entered a two-
fold remedy. First, the District Court extended the deadline
for voters to request absentee ballots from April 2 to April
——————
  1 The state and national Republican parties intervened as defendants.

The District Court denied intervention by the state legislature, which
the Seventh Circuit later allowed.
                 Cite as: 589 U. S. ____ (2020)            3

                    GINSBURG, J., dissenting

3. Second, the District Court extended the deadline for elec-
tion officials to receive completed absentee ballots. Previ-
ously, Wisconsin law required that absentee ballots be re-
ceived by 8 p.m. on election day, April 7; under the
preliminary injunction, the ballots would be accepted until
4 p.m. on April 13, regardless of the postmark date. The
District Court also enjoined members of the Elections Com-
mission and election inspectors from releasing any report of
polling results before the new absentee-voting deadline,
April 13.
   Although the members of the Wisconsin Elections Com-
mission did not challenge the preliminary injunction, the
intervening defendants applied to the Seventh Circuit for a
partial stay. Of the twofold remedy just described, the stay
applicants challenged only the second aspect, the extension
of the deadline for returning absentee ballots. On April 3,
the Seventh Circuit declined to modify the absentee-ballot
deadline. The same applicants then sought a partial stay
in this Court, which the Court today grants.
                               II
                               A
   The Court’s order requires absentee voters to postmark
their ballots by election day, April 7—i.e., tomorrow—even
if they did not receive their ballots by that date. That is a
novel requirement. Recall that absentee ballots were orig-
inally due back to election officials on April 7, which the
District Court extended to April 13. Neither of those dead-
lines carried a postmark-by requirement.
   While I do not doubt the good faith of my colleagues, the
Court’s order, I fear, will result in massive disenfranchise-
ment. A voter cannot deliver for postmarking a ballot she
has not received. Yet tens of thousands of voters who timely
requested ballots are unlikely to receive them by April 7,
the Court’s postmark deadline. Rising concern about the
COVID–19 pandemic has caused a late surge in absentee-
4             REPUBLICAN NATIONAL COMMITTEE v.
               DEMOCRATIC NATIONAL COMMITTEE
                     GINSBURG, J., dissenting

ballot requests. ___ F. Supp. 3d, at ___–___, 2020 WL
1638374, *4–*5. The Court’s suggestion that the current
situation is not “substantially different” from “an ordinary
election” boggles the mind. Ante, at 3. Some 150,000 re-
quests for absentee ballots have been processed since
Thursday, state records indicate. 2 The surge in absentee-
ballot requests has overwhelmed election officials, who face
a huge backlog in sending ballots. ___ F. Supp. 3d, at ___,
___, ___–___, ___–___, 2020 WL 1638374, *1, *5, *9–*10,
*17–*18. As of Sunday morning, 12,000 ballots reportedly
had not yet been mailed out. 3 It takes days for a mailed
ballot to reach its recipient—the postal service recommends
budgeting a week—even without accounting for pandemic-
induced mail delays. Id., at ___, 2020 WL 1638374, *5. It
is therefore likely that ballots mailed in recent days will not
reach voters by tomorrow; for ballots not yet mailed, late
arrival is all but certain. 4 Under the District Court’s order,
an absentee voter who receives a ballot after tomorrow
could still have voted, as long as she delivered it to election

——————
   2 See Wisconsin Elections Commission, Absentee Ballot Report, Apr. 2,

2020, https://elections.wi.gov/node/6806; Wisconsin Elections Commis-
sion, Absentee Ballot Report, Apr. 3, 2020, https://elec-
tions.wi.gov/node/6808; Wisconsin Elections Commission, Absentee Bal-
lot Report, Apr. 4, 2020, https://elections.wi.gov/node/6814; Wisconsin
Elections Commission, Absentee Ballot Report, Apr. 5, 2020, https://elec-
tions.wi.gov/node/6815.
   3 See Wisconsin Elections Commission, Absentee Ballot Report, Apr. 5,

2020, https://elections.wi.gov/index.php/node/6815.
   4 See, e.g., Tr. 18–19 (Apr. 1, 2020) (testimony that mail delivery “can

take up to a week” or longer, threatening “the opportunity for the voter
to receive [the absentee] ballot by mail”); id., at 35 (testimony that the
“transaction time from the time the clerk puts [an absentee ballot] in the
mail to the voter receiving it could take up to a week”); id., at 40 (testi-
mony agreeing that “there will be some people who request . . . [an] ab-
sentee ballot [on April 2] who will not be receiving it in time to put it in
the mail by April 7th”); Brief for City of Green Bay as Amicus Curiae in
No. 3:20–cv–00249 (WD Wis.), p. 5 (“[D]elays at the post office are . . .
affecting the speed with which voters receive their ballots . . . .”).
                  Cite as: 589 U. S. ____ (2020)              5

                     GINSBURG, J., dissenting

officials by April 13. Now, under this Court’s order, tens of
thousands of absentee voters, unlikely to receive their bal-
lots in time to cast them, will be left quite literally without
a vote.
  This Court’s intervention is thus ill advised, especially so
at this late hour. See Purcell v. Gonzalez, 549 U.S. 1, 4–5
(2006) (per curiam). Election officials have spent the past
few days establishing procedures and informing voters in
accordance with the District Court’s deadline. For this
Court to upend the process—a day before the April 7 post-
mark deadline—is sure to confound election officials and
voters.
                                B
   What concerns could justify consequences so grave? The
Court’s order first suggests a problem of forfeiture, noting
that the plaintiffs’ written preliminary-injunction motions
did not ask that ballots postmarked after April 7 be
counted. But unheeded by the Court, although initially si-
lent, the plaintiffs specifically requested that remedy at the
preliminary-injunction hearing in view of the ever-increas-
ing demand for absentee ballots. See Tr. 102–103 (Apr. 1,
2020).
   Second, the Court’s order cites Purcell, apparently skep-
tical of the District Court’s intervention shortly before an
election. Nevermind that the District Court was reacting
to a grave, rapidly developing public health crisis. If prox-
imity to the election counseled hesitation when the District
Court acted several days ago, this Court’s intervention to-
day—even closer to the election—is all the more inappro-
priate.
   Third, the Court notes that the District Court’s order al-
lowed absentee voters to cast ballots after election day. If a
voter already in line by the poll’s closing time can still vote,
why should Wisconsin’s absentee voters, already in line to
receive ballots, be denied the franchise? According to the
6            REPUBLICAN NATIONAL COMMITTEE v.
              DEMOCRATIC NATIONAL COMMITTEE
                    GINSBURG, J., dissenting

stay applicants, election-distorting gamesmanship might
occur if ballots could be cast after initial results are pub-
lished. But obviating that harm, the District Court en-
joined the publication of election results before April 13, the
deadline for returning absentee ballots, and the Wisconsin
Elections Commission directed election officials not to pub-
lish results before that date. 5
   The concerns advanced by the Court and the applicants
pale in comparison to the risk that tens of thousands of vot-
ers will be disenfranchised. Ensuring an opportunity for
the people of Wisconsin to exercise their votes should be our
paramount concern.
                         *     *    *
   The majority of this Court declares that this case pre-
sents a “narrow, technical question.” Ante, at 1. That is
wrong. The question here is whether tens of thousands of
Wisconsin citizens can vote safely in the midst of a pan-
demic. Under the District Court’s order, they would be able
to do so. Even if they receive their absentee ballot in the
days immediately following election day, they could return
it. With the majority’s stay in place, that will not be possi-
ble. Either they will have to brave the polls, endangering
their own and others’ safety. Or they will lose their right to
vote, through no fault of their own. That is a matter of ut-
most importance—to the constitutional rights of Wiscon-
sin’s citizens, the integrity of the State’s election process,
and in this most extraordinary time, the health of the Na-
tion.




——————
  5 Memorandum from M. Wolfe, Administrator of the Wiscon-

sin Elections Commission, to Wisconsin Municipal Clerks et al.
(Apr.       3,      2020),    https://elections.wi.gov/sites/elections.wi.
gov/files/2020-04/Clerk%20comm%20re.%20court%20decisions%204.3.pdf.